Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method for treating multimorbidity in a patient, comprising: administering to the patient one kampo combination drug consisting of a drug combination of: (i)    orengedokuto, formulated from dried crude drugs Coptis Rhizome, Scutellaria Root, Phellodendron Bark, and Gardenia Fruit, wherein the mixed weights of the dried crude drugs in a daily dose for an adult are 1.5 g to 2.0 g for Coptis Rhizome, 3.0 g for Scutellaria Root, 1.5 g to 3.0 g for Phellodendron Bark, and 2.0 g to 3.0 g for Gardenia Fruit; and (ii)    ryokeijutsukanto, formulated from dried crude drugs Poria Sclerotium, Atractylodes Lancea Rhizome or Atractylodes Rhizome, Cinnamon Bark, and Glycyrrhiza, wherein the mixed weights of the dried crude drugs in a daily dose for an adult are 4.0 g to 6.0 g for Poria Sclerotium, 2.0 g to 3.0 g for Atractylodes Lancea Rhizome or Atractylodes Rhizome, 3.0 g to 4.0 g for Cinnamon Bark, and 1.0 g to 2.0 g for Glycyrrhiza, wherein the one kampo combination drug relieves and treats at least one disease selected from the group consisting of: an overactive bladder, constipation, and chronic kidney disease. 
The closest art found was Liang (CN 101274059A). Liang teaches (1) a method of preparing waist-and-kidney-strengthening ointment by immersing Chinese herbal compositions comprising (pts.wt.) Radix rehmanniae (4), Radix rehmanniae preparata (4), Fructus corni (4), cortex moutan (3), Rhizoma alismatis (3), Herba cynomorii (3), poria (3), Carapax plastrum 

EXAMINER’S COMMENT


IN THE CLAIMS:
             Claims 3-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655